Name: Council Regulation (EC) No 813/2000 of 17 April 2000 supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Regulation (EEC) No 2081/92
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  consumption;  Europe
 Date Published: nan

 Avis juridique important|32000R0813Council Regulation (EC) No 813/2000 of 17 April 2000 supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Regulation (EEC) No 2081/92 Official Journal L 100 , 20/04/2000 P. 0005 - 0006Council Regulation (EC) No 813/2000of 17 April 2000supplementing the Annex to Commission Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Regulation (EEC) No 2081/92THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the proposal from the Commission,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), and in particular Article 17(2) thereof,Whereas:(1) Additional information was requested on certain names notified by the Member States under Article 17 of Regulation (EEC) No 2081/92 in order to ensure that they comply with Articles 2 and 4 of that Regulation. That additional information shows that the names do comply with those Articles. They should therefore be registered and added to the Annex to Commission Regulation (EC) No 1107/96(2).(2) The Committee provided for in Article 15 of Regulation (EEC) No 2081/92 has not given a favourable opinion,HAS ADOPTED THIS REGULATION:Article 1The names in the Annex to this Regulation are hereby added to the Annex to Commission Regulation (EC) No 1107/96.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 17 April 2000.For the CouncilThe PresidentL. Capoulas Santos(1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 1068/97 (OJ L 156, 13.6.1997, p. 10).(2) OJ L 148, 21.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 1070/1999 (OJ L 130, 26.5.1999, p. 18).ANNEX"OTHER PRODUCTS LISTED IN ANNEX I TO THE TREATYVinegars (other than wine vinegars)ITALY- Aceto balsamico tradizionale di Modena (PDO)- Aceto balsamico tradizionale di Reggio Emilia (PDO)"